This case turns on the true construction of the last clause of the 27th section of our revised statutes "of the "time of commencing actions." (2 R.S. 297.)
When the action accrued the debtor was within this state; and of course, the statute began to run. The appellant afterwards took out letters of administration on his estate. If the whole time, from the departure of the debtor from the state until the letters were taken out, is deducted, the suit is commenced in season; but if only the time from his departure to his death is deducted, the suit is not in season.
The first clause of this section of the statute has received a judicial interpretation in the case of Benjamin v. DeGroot,
(1 Denio, 155.) That clause expressly provides, that if the debtor is out of the state when the cause of action accrues "such "action may be commenced within the times herein respectively "limited, after the return of such person into the state." Hence if he does not return into the state, and dies abroad, the statute cannot commence running until after representatives of his estate have been appointed; and so the court held in the case cited. But the provision of the statute, contained in the second clause, and which provides for the case of a debtor being within the state when the action accrues, is very different. In that case the statutory direction is, if "such person shalldepart *Page 64 
"from, and reside out of this state, the time of his absence "shall not be deemed or taken as any part of the time limited "for the commencement of such action." It appears to me that the true meaning of this provision is, that the time to be deducted is only that which accrues while the party resides out of the state. During that time no process can be served upon him. As soon as his death occurs, whether out of or in the state, measures may be taken to settle his estate and collect debts against it.
If the statute had begun to run and the debtor had died in the state, it would continue to run; and the creditor would have the benefit of only the eighteen months given him by the statute. (2R.S. 448, § 8.)
Again, this section 8 applies to this case. Its language is: "The term of eighteen months after the death of any testator "or intestate shall not be deemed any part of the time limited "by law for the commencement of actions against his executors "or administrators," c. No reference is had to the place of death. Whenever the debtor dies, these eighteen months are given to set forward proceedings to collect his demand. On the whole, my opinion is, that the statute is a bar to the present suit.
Judgment reversed.